DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on November 23 ,2021 has been entered.
- Claims 1-24 are pending.
- Claims 1-24 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Kakani et al. (Pub. No. US 2006/0018268 A1) in view of Kim et al. (Pub. No. US 2009/0303871 A1; hereinafter Kim) and further in view of Rajkotia et al. (Pub. No. US 2010/0246543 A1; hereinafter Rajkotia). 
Regarding claim 1, Kakani disclose combine a plurality of media access control (MAC) headers corresponding to a plurality of media access control service data units (MSDUs) into an aggregated MAC header, (See ¶0030, Figure 3A. item 310, shows a plurality of address for the MPDUs; its inherent each MPDU can contain MSDUs) insert the aggregated MAC header and the plurality of MSDUs into a frame (See ¶0026, the multi-receiver frame allows MAC frames directed to multiple stations to be package and send to the multiple stations in a common frame; See ¶0030, the aggregate frame contains MPDUs; its inherent each MPDU can contain MSDUs) aggregated MAC header comprises receiver addresses (Figure 2 and figure 3a shows the aggregate frame header has three receiving stations addresses) wherein the plurality of MSDUs are inserted without corresponding MAC headers (Figure 2 and 3A item 350 is payload, items 330-341 are just data; See ¶0030, MAC frames are representative of MPDUS; See ¶0025, Payload data, e.g., a MAC frame, is carried in a data field 250.)
However, Kakani fails to disclose the aggregated MAC header comprises length information for each of the MSDUs; and the header containing a transmission address.
Kim discloses the aggregated MAC header comprises length information for each of the MSDUs; (2009/0303871, Figure 3, Length of MSDU #1……Length of MSDU #n; interpreted as the length of each MSDU) and the header containing a transmission address (Figure 3, shows ScrAddr) and transmit the frame. (See ¶0007, transmission end may aggregate MSDUs, which are to be newly transmitted since the MSDU where the error occurred is included, into a subsequent aggregated MPDU for transmission)

However, Kakani in view of Kim fails to disclose an electronic device, comprising: a processor; and an interface circuit, coupled to the processor, and configured to communicate with another electronic device and to: of insert one or more tail bits between the aggregated MAC header and the plurality of MSDUs in the frame; 
	Rajkotia discloses an electronic device, comprising: a processor; (Figure 1 is processor) and an interface circuit, (Figure 1 item 114, encoder) coupled to the processor, (Figure 1, shows processor item 110 coupled to encoder item 114) and configured to communicate with another electronic device (Figure 1, item 150 transmitting device can communicate with receiving device) and to: inserting one or more tail bits between the aggregated MAC header and the plurality of MSDUs in the frame (Figure 2 shows the item 206 aggregated MAC header and payload #1 the MSDU; See ¶0042, at the end of the aggregated header is the tail bits which is between the aggregated MAC header and payload #1) and transmit the frame. (Abstract transmit a data frame)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Kim to include having tail bits after each payload in the frame. The motivation to combine is to efficiently tail bits to reset the decoder (See ¶0005).
Regarding claim 2, Kakani discloses the interface circuit is configured to combine the plurality of MAC headers into the aggregated MAC header during data link layer processing of the frame. (See ¶0035, aggregate frame as described in FIGS. 3A and 3B may be implemented in a frame MAC 
Layer; See ¶0038, Information for identifying the beginning of an MPDU may be provided at the beginning of the MAC layer. )
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of Kim, Rajkotia, and Kwon et al. (Pub. No. US 2009/0074010 A1; hereinafter Kwon).
Regarding claim 3, Kakani in view of Kim and Rajkotia discloses the aggregated MAC header and the MSDUs in the payload of the frame.
However, Kakani in view of Kim and Rajkotia fails to disclose a modulation coding scheme (MCS) of the MAC header specified in the frame is different than a MCS of the data in the specified in the frame.
Kwon disclose modulation coding scheme (MCS) of the MAC header specified in the frame is different than a MCS of the subframes specified in the frame. (See ¶0067, the MCS applied to the preamble, the MAC header can yield a data rate lower than that of the MCS applied to the subframes 432 and 433; interpreted that the MCS for the MAC header is different than of the rest of the frame)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Kim and Rajkotia  to include the preamble of the frame has a different MCS than the payload of the frame. The motivation to combine is to efficiently identify the different of the preamble from the payload by the MCS.
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of Kim, Rajkotia, Krishna and Lim (Pub. No. US 2008/0043731 A1; hereinafter Lim)
Regarding claims 4, Kakani in view of Kim, Rajkotia and Krishna fails to disclose insert one or more tail bits after each MSDU in the plurality of MSDUs in the frame.
Lim disclose insert one or more tail bits after each MSDU in the plurality of MSDUs in the frame. (Figure 7a shows the each MSDU has a Tail bit at end of each MSDU)

Regarding claim 5, Kakani in view of Kim fails to disclose insert the one or more the tail bits during physical layer processing.
Rajkotia discloses insert the one or more the tail bits during physical layer processing. (See ¶0048, one or more MPDUs may be encapsulated into a PPDU; tail bits are inserted while encapsulating the data so that the end of each of the MPDUs; its inherent the PPDU is encapsulated in the physical layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Kim to include having tail bits after each payload in the frame. The motivation to combine is to efficiently tail bits to reset the decoder (See ¶0005).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of Kim, Rajkotia, Kirshna, Lim and Lv et al. (Patent No. US 9,509,403 B2; hereinafter Lv).
Regarding claim 6, Kakani in view of Kim, Rajkotia, Krishna and Lim fails to disclose the interface circuit is configured to append the one or more tail bits during data link layer processing. 
Lv discloses append the one or more tail bits during data link layer processing. (Col. 3 Lines 65-67, Col. 4 Lines 50-52, the mac layer inserts a MAC Header and an MAC tail (FCS) Field contains check information of the MAC header field; Figure 3 FCS after each MSDU)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Kim, Rajkotia and .
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kakani et al. (Pub. No. US 2006/0018268 A1) in view of Kim et al. (Pub. No. US 2009/0303871 A1; hereinafter Kim), Lim et al. (Pub. No. US 2008/0043731 A1; hereinafter Lim) and Rajkotia et al. (Pub. No. US 2010/0246543 A1; hereinafter Rajkotia).
Regarding claim 7, Kakani discloses a method, comprising: combining, with an interface circuit coupled to an antenna, a plurality of media access control (MAC) headers corresponding to a plurality of media access control service data units (MSDUs) into an aggregated MAC header, (See ¶0030, Figure 3A. item 310, shows a plurality of address for the MPDUs; its inherent each MPDU can contain MSDUs) inserting by the interface circuit, the aggregated MAC header into a frame; (See ¶0026, the multi-receiver frame allows MAC frames directed to multiple stations to be package and send to the multiple stations in a common frame; See ¶0030, the aggregate frame contains MPDUs; its inherent each MPDU can contain MSDUs) aggregated MAC header comprises receiver addresses and transmitter address (Figure 2 and figure 3a shows the aggregate frame header has three receiving stations addresses; its inherent that the transmitter or source address would need to be in the aggregate frame to indicate who transmitted the frame) wherein the plurality of MSDUs are inserted without corresponding MAC headers (Figure 2 and 3A item 350 is payload, items 330-341 are just data; See ¶0030, MAC frames are representative of MPDUS; See ¶0025, Payload data, e.g., a MAC frame, is carried in a data field 250; interpreted that the only header is the aggregate header there is no other mac headers)
However, Kakani fails to disclose the aggregated MAC header comprises length information for each of the MSDUs; and the header containing a transmission address.
Kim discloses  the aggregated MAC header comprises length information for each of the MSDUs; (2009/0303871, Figure 3, Length of MSDU #1……Length of MSDU #n; interpreted as the length of each MSDU) and the header containing a transmission address (Figure 3, shows ScrAddr) and transmit the frame. (See ¶0007, transmission end may aggregate MSDUs, which are to be newly transmitted since the MSDU where the error occurred is included, into a subsequent aggregated MPDU for transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani to include adding a source address to the header. The motivation to combine is in order to efficiently send an acknowledgement or non-acknowledgment to source device to determine if the destination device has received the packets correctly (See ¶0044).
However, Kakani in view of Kim fails to disclose appending, by the interface circuit, one or more tail bits to the frame after each instance of the MSDUs in the frame
Lim disclose appending, by the interface circuit, one or more tail bits to the frame after each instance of the MSDUs in the frame (Figure 7a, after each MSDU there is a Tail bit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Kim to include there are a tail bit after teach MSDU. The motivation to combine is to increase the throughput efficiency (See ¶0002).  
Kakani in view of Kim  and Lim fails to disclose the one or more tail bits reset a decoder to a zero state in response to the frame being decoded; and appending, by the interface circuit, one or more tail bits between the aggregated MAC header and the plurality of MSDUs in the frame; transmitting the frame.
Rajkotia discloses appending, by the interface circuit, one or more tail bits between the aggregated MAC header and the plurality of MSDUs in the frame; (Figure 2 shows the item 206 aggregated MAC header and payload #1 the MSDU; See ¶0042, at the end of the aggregated header is the tail bits which is between the aggregated MAC header and payload #1) the one or more tail bits (See ¶0005, tail bits is used as indicator to reset the decoder; interpreted that the reset of the decoder makes decoder in zero state) and transmitting the frame using the antenna. (See ¶0049-¶0050, transmit device transmit an MPDU aggregated header and payload)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Kim and Lim to include having tail bits after each payload in the frame. The motivation to combine is to efficiently tail bits to reset the decoder (See ¶0005).
Regarding claim 8, Kakani discloses the interface circuit is configured to combine the plurality of MAC headers into the aggregated MAC header during data link layer processing of the frame. (See ¶0035, aggregate frame as described in FIGS. 3A and 3B may be implemented in a frame MAC 
Layer; See ¶0038, Information for identifying the beginning of an MPDU may be provided at the beginning of the MAC layer. )
Regarding claim 10, Kakani in view of Kim and Lim fails to disclose append the one or more the tail bits during physical layer processing.
Rajkotia discloses append the one or more the tail bits during physical layer processing. (See ¶0048, one or more MPDUs may be encapsulated into a PPDU; tail bits are inserted while encapsulating the data so that the end of each of the MPDUs; its inherent the PPDU is encapsulated in the physical layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Kim and Lim to include having tail bits after each payload in the frame. The motivation to combine is to efficiently tail bits to reset the decoder (See ¶0005).
9 is rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of Kim, Rajkotia, Lim and Kwon et al. (Pub. No. US 2009/0074010 A1; hereinafter Kwon).
Regarding claim 9, Kakani in view of Kim, Lim and Rajkotia fails to disclose a modulation coding scheme (MCS) of the aggregated MAC header specified in the frame is different than a MCS of at least one of the MSDUs specified in the frame.
Kwon disclose modulation coding scheme (MCS) of the MAC header specified in the frame is different than a MCS of the subframes specified in the frame. (See ¶0067, the MCS applied to the preamble, the MAC header can yield a data rate lower than that of the MCS applied to the subframes 432 and 433; interpreted that the MCS for the MAC header is different than of the rest of the frame)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Kim, Lim and Rajkotia to include the preamble of the frame has a different MCS than the payload of the frame. The motivation to combine is to efficiently identify the different of the preamble from the payload by the MCS.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of Kim, Lim, Rajkotia and Lv et al. (Patent No. US 9,509,403 B2; hereinafter Lv).
Regarding claim 11, Kakani in view of Kim, Rajkotia and Lim fails to disclose the interface circuit is configured to append the one or more tail bits during data link layer processing. 
Lv discloses append the one or more tail bits during data link layer processing. (Col. 3 Lines 65-67, Col. 4 Lines 50-52, the mac layer inserts a MAC Header and an MAC tail (FCS) Field contains check information of the MAC header field; Figure 3 FCS after each MSDU)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Kim, Rajkotia and .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of Kim, Lim, Rajkotia and Liu et al. (VHT Frame Padding; published on March 16, 2016; hereinafter Liu).
Regarding claim 12, Kakani in view of Kim, Lim and Rajkotia fails to disclose appending physical layer zero-padding to an end of the frame prior to transmitting the frame.
Liu discloses appending physical layer zero-padding to an end of the frame prior to transmitting the frame. (Slide 4 the PHY Pad is the last symbol in the frame and Slide 5 shows the inserted PHY Pad provides 0 bits of padding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Kim, Lim and Rajkotia to include the last symbol in the frame is PHY pad the contains 0 bits in it. The motivation to combine the zero pad at the end of the frame shall include an indication that no additional MPDUs are present in the frame which would allow the receiver to stop receive processing to conserve power (Slide 12).
Claims 13, 15-16, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kakani et al. (Pub. No. US 2006/0018268 A1) in view of Kim et al. (Pub. No. US 2009/0303871 A1; hereinafter Kim), Rajkotia et al. (Pub. No. US 2010/0246543 A1; hereinafter Rajkotia) and Raissinia et al. (Pub. No. US 2008/0130538 A1).
Regarding claims 13 and 19, Kakani disclose receive a frame, via the antenna, that includes a plurality of media access control (MAC) service data units (MSDUs), a plurality of MAC headers corresponding to the plurality of MSDUs (See ¶0026, the multi-receiver frame allows MAC frames directed to multiple stations to be package and send to the multiple stations in a common frame; See ¶0030, the aggregate frame contains MPDUs; its inherent each MPDU can contain MSDUs) and  (See ¶0024, aggregate frame includes an aggregate frame header also referred to as control information; See ¶0055, the rate count field allows a STA decoder to determine an end of the aggregation control information) aggregated MAC header comprises receiver addresses and transmitter address (Figure 2 and figure 3a shows the aggregate frame header has three receiving stations addresses; its inherent that the transmitter or source address would need to be in the aggregate frame to indicate who transmitted the frame) wherein the plurality of MSDUs are inserted without corresponding MAC headers (Figure 2 and 3A item 350 is payload, items 330-341 are just data; See ¶0030, MAC frames are representative of MPDUS; See ¶0025, Payload data, e.g., a MAC frame, is carried in a data field 250; interpreted that the only header is the aggregate header there is no other mac headers)
However, Kakani fails to disclose the aggregated MAC header comprises length information for each of the MSDUs; and the header containing a transmission address.
Kim discloses the aggregated MAC header comprises length information for each of the MSDUs; (2009/0303871, Figure 3, Length of MSDU #1……Length of MSDU #n; interpreted as the length of each MSDU) and the header containing a transmission address (Figure 3, shows ScrAddr) and transmit the frame. (See ¶0007, transmission end may aggregate MSDUs, which are to be newly transmitted since the MSDU where the error occurred is included, into a subsequent aggregated MPDU for transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani to include adding a source address to the header. The motivation to combine is in order to efficiently send an acknowledgement or non-acknowledgment to source device to determine if the destination device has received the packets correctly (See ¶0044).

Rajkotia disclose an electronic device, comprising: an processor; (Figure 1, processor item 130) and an interface circuit, (Figure 1, demodulator item 138) coupled to the processor, (Figure 1, shows demodulator coupled to the processor) configured to: forward the decoded MSDUs to a data link layer. (See ¶0043, PPDU is received from the first station; since the PPDU is encoded in the physical layer the decoding occurs in the physical layer once the MPDU is sent to the data layer which has MDSUs. Its inherent the MAC data is sent to the MAC data layer the 2 layer) and one or more tail bits between the aggregated MAC header and the plurality of MSDUs (Figure 2 shows the item 206 aggregated MAC header and payload #1 the MSDU; See ¶0042, at the end of the aggregated header is the tail bits which is between the aggregated MAC header and payload #1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Kim to include having tail bits after each payload in the frame. The motivation to combine is to efficiently tail bits to reset the decoder (See ¶0005).
However, Kakani  in view of Kim and Rajkotia fails to disclose the length information for each of the MSDUs in the frame decode each of the MSDUs separately from one another based at least in part on respective length information; 
Raissinia disclose the length information for each of the MSDUs in the frame decode each of the MSDUs separately from one another based at least in part on respective length information; (Figure 5; See ¶0051, the A-MSDU frame aggregation can utilize a subframe header to delineate each MSDU in an aggregated frame; each subframe header include a length field; interpreted that each MSDU is separated with a subframe header length; See ¶0077, decoding the each detected symbol stream)

Regarding claim 15, Kakani in view of Kim fails to disclose the interface circuit is configured to decode the MSDUs during physical layer processing.
Rajkotia disclose configured to decode the MSDUs during physical layer processing. (See ¶0043, PPDU is received from the first station; since the PPDU is encoded in the physical layer the decoding occurs in the physical layer once the MPDU is sent to the data layer which has MDSUs. Its inherent the MAC data is sent to the MAC data layer the 2 layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Kim to include having tail bits after each payload in the frame. The motivation to combine is to efficiently tail bits to reset the decoder (See ¶0005).
Regarding claims 16 and 22, Kakani in view of Kim fails to disclose the frame comprises one or more tail bits after each instance of the MSDUs in the frame, wherein the interface circuit comprises a state machine associated with a detector of the frame, and wherein the state machine is configured to return to a zero state based at least in part on the one or more tail bits prior to processing subsequent MSDUs in the frame.
Rajkotia disclose the frame comprises one or more tail bits after each instance of the MSDUs in the frame, wherein the interface circuit comprises a state machine associated with a detector of the frame, and wherein the state machine is configured to return to a zero state based at least in part on the one or more tail bits prior to processing subsequent MSDUs in the frame. (See ¶0055, a plurality of MPDUs may be received. Each MPDU may be configured to reset a convolutional decoder state after each MPDU. For example, each MPDU may be appended with an indication to reset a convolutional decoder state after each MPDU; interpreted that the indication of the length of each MPDU is used to determine the boundary of the MPDU to determine when to reset the convolutional decoder state)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Zhang include having tail bits after each payload in the frame. The motivation to combine is to efficiently tail bits to reset the decoder (See ¶0005).
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of Kim, Rajkotia, Raissinia and Sammour et al. (Pub. No. US 2014/0133380 A1; hereinafter Sam)
Regarding claims 14 and 20, Kakani in view of Kim, Rajkotia and Raissinia fails to disclose the interface circuit is configured to decode the aggregated MAC header during physical layer processing.
Sam discloses the interface circuit is configured to decode the aggregated MAC header during physical layer processing. (See ¶0007, PPDU aggregation aggregates one or more PPDUs each PPDU including PHY header and an MPDU; See ¶0010, each STA within the WLAN will have to receive and decode the entire aggregated frame; interpreted that since the PPDU is encoded in the physical layer then the receiving device decodes the PPDU in the physical layer)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed Kakani in view of Kim, Rajkotia and Raissinia to include decoding the aggregated frame in the physical layer. The motivation to combine to is order for power savings by indicate that it should not listen to (receive and decode) a particular aggregated frame if it is not an intended receiver (See ¶0011).
Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of Kim, Rajkotia, Raissinia and Frederiks et al. (Pub. No. US 2015/0063330 A1; hereinafter Fred).

Fred discloses determine that the electronic device is not a destination for at least one MSDU of the plurality of MSDUs based at least in part on destination information stored in the aggregated MAC header; and drop the frame in response to determining the electronic device is not the destination for the at least one MSDU of the plurality of MSDUs.(See ¶0053, a comparing means for comparing the address in the header of each data packet to an address of an apparatus, and processing means for processing the data packets with the address matching the address of the receiving STA.  In addition, the processor 804A may execute software which may provide a dropping means for dropping the data packets with the address not matching the address of the receiving STA. See ¶0056, generating an aggregate data packet comprising a plurality of data packets, wherein each of the data packets is destined to a different one of the plurality of STAs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Kim, Rajkotia and Raissinia to include dropping the packets with the address not matching the address of the destination. The motivation to combine to reduce the medium overhead (See ¶0005).
However, Fred does not disclose dropping the whole aggregated frame if there is no MSDU that matches the destination of at least one MSDU.
The difference is a mere alteration of an obvious concept and anyone of ordinary skills in art with the use of common sense can arrive at this solution. It would have obvious if there is no packets in .
Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of Kim, Rajkotia, Raissinia and Wu et al. (Pub. No. US 2008/0279219 A1).
Regarding claims 18 and 24, Kakani in view of Kim fails to disclose drop the frame in response to detecting the error.
Rajkotia disclose due to an error in one of the bits, the entire PPDU is dropped. (See ¶0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kakani in view of Zhang include having tail bits after each payload in the frame. The motivation to combine is to efficiently tail bits to reset the decoder (See ¶0005).
However, Kakani in view of Kim, Rajkotia and Raissinia fails to disclose detect in the frame based at least in part on the aggregated MAC header.
Wu discloses detect an error in the frame based at least in part on the aggregated MAC header; (See ¶0033, When a receiving nodes see a “aggregation header checksum" bit enabled in the MAC header and compares it to the value of checksum in the received header. If the checksums do not match, the is dropped)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting a single aggregated header with information about the plurality of MSDU to include aggregated header includes information of each length of the data unit. The motivation to combine is reduce the number of extra headers transmitted to the common destination node (See ¶0011).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of Kim, Rajkotia, Raissinia and Agiwal et al. (Pub. No. US 2011/0002347 A1; hereinafter Agiwal).

	Agiwal discloses the decoding each of the MSDUs comprises decoding the MSDUs during data link layer processing. (¶0009, the multiple MAC PDUs that are encoded in the MAC layer packet are sent from the PHY layer of a transmitting communication device to a PHY layer of a receiving communication device.  Thereafter, the MAC layer packet is decoded in another communication device in the MAC layer.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by Sam in view of Rajkotia and Wu to include decoding MAC PDUs in the MAC layer. The motivation to combine is to efficiently encode and decode MAC PDUs in the MAC layer packet (See ¶0011).
Response to Arguments
Applicant's arguments with respect to claims 1, 7, 13 and 19 have been fully considered but they are not persuasive. 
Applicant argues Kakani fails to disclose “the plurality of MSDUs are inserted without their corresponding MAC headers.” Examiner respectfully disagrees with applicant. Kakani discloses the MPDUs are part of only the payload data portion of the frame there is mac address in the payload portion of the frame. (Figure 2 and 3A item 350 is payload, items 330-341 are just data; See ¶0030, MAC frames are representative of MPDUS; See ¶0025, Payload data, e.g., a MAC frame, is carried in a data field 250. Interpreted each mac frame is considered payload data without headers). Further, this limitation is based off the applicant diagram shown in Figure 1. The prior art figure 2 and 3A discloses the same limitation has what applicant figure 1 shows only one mac header. Further, Applicant argues the MAC frames still have their own mac headers” and provides a reference Exhibit 1 (Benny Bing, "Measured performance of the IEEE 802.11 wireless LAN," Proceedings 24th Conference on Local Computer Networks, LCN'99, IEEE, 1999). Examiner respectfully disagree with applicant. Nothing in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jang et al. (Pub. No. US 2006/0056362 A1)- a transmission rate for an associated receiver according to channel state information fed back from associated receivers, and transmitting packets at the determined transmission rate, including when a multi-rate aggregation (MRA) burst descriptor (BD) physical layer (PHY) protocol data unit (PPDU) is received from a transmitter, determining if a receiver's own address is present in the MRA BD PPDU; if the receiver's own address is present, referring to a receiver address (RA) field of the MRA BD PPDU and identifying an aggregation PPDU (A-PPDU) to be received from transmitted A-PPDUs subsequent to the MRA BD PPDU; when the A-PPDU begins to be received, determining if the A-PPDU is an A-PPDU transmitted for the receiver using a preamble and a header of the A-PPDU; if the A-PPDU is an A-PPDU transmitted for the receiver, receiving a total of the A-PPDU; and extracting media access control (MAC) protocol data units (MPDUs) transmitted for the receiver from the received A-PPDU.
Stephens et al. (Pub. No. US 2006/0291461 A1)- The receiver may keep the temporary destination address (Temp_DA) and temporary source address (Temp_SA) variables that are initialized from the Media Access Control Protocol Data Units (MPDU) header as defined by the same table above. It then may perform the following steps for each MSDU in the aggregate in order to determine MSDU_DA and MSDU_SA which are the addresses it indicates to the higher layers with the MSDU.
Asterjadhi et al. (Pub. No. US 2015/0036673 A1)- multiple receiver addresses in an A-MPDU (wherein one or more of the A-MPDU sub-frames have different receiver addresses, as discussed above, .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
                                                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472